DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.		Claim 11 is objected to because of the following informalities:  Claim 11 is a device claim dependent from claim 6 which is a method claim which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is directed to claiming a software program. Whereas software programs itself are “Data structures that are not statutory because they not capable of causing functional change in the computer.” “Such claimed data structures do not define any structural or functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.” 
A computer program (product) can range from paper on which the program is written, to a program simply contemplated and memorized by a person. The combination of a computer readable medium and a program residing 
Claim 14 is directed to claiming a software program itself written on something, which is not statutory.  Examiner hereby suggests the limitation be “A computer program product comprising a non-transitory computer readable medium encoded with an information processing program for use in an information processing device, the program when executed performs the operations comprising:”.

Allowable Subject Matter
4.		Claims 1-10, 12, and 13 are allowed.
5.		The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Aratani et al. (U.S. patent pub. 2006/0284810 A1) discloses for a set of images to detect the face to perform a display/special effect on the face/image. Aratani et al. nor any other prior art of record teaches, regarding claim 1 (similarly claims 7 and 13), the features of “generating a special effect face image by adding a special-effect material to a grid area in the face key point grid, wherein the special-effect material is pre-designed for representing a specified image effect; determining a processed face image by adjusting a face contour in the special effect face image based on preset liquify filter parameters, wherein the preset liquify filter parameters are determined based on the specified image effect; the processed face image has the specified image effect,” these, in combination with the other claim limitations. Regarding claims 2-6, 8-10, and 12, these claims are allowed since they are either directly or indirectly dependent from allowed claim 1 or 7, respectively.

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
June 17, 2021